Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
En el caso de autos, la sentencia de divorcio, mediante la cual se decretó la disolución del matrimonio entre la peticionaria y el recurrido, contenía un párrafo en virtud del cual el foro de instancia ordenó la liquidación de los bienes gananciales conforme al acuerdo sobre el particular convenido por las partes. El último párrafo de dicha sen-tencia dispone lo siguiente:
El Tribunal aprueba la estipulación suscrita por las partes, la incorpora y hace formar parte de esta sentencia, y apercibe a los peticionarios de su fiel cumplimiento. (Enfasis suplido.)
A la luz de lo dispuesto en este párrafo, no puede haber duda alguna de que el recurrido y la peticionaria estaban obligados a efectuar la referida liquidación de los bienes gananciales por mandato judicial. Dicha liquidación fue expresamente ordenada mediante la sentencia aludida; pues formaba parte del dictamen del foro de instancia en el pleito del divorcio.
En vista de lo anterior, al haber incumplido el recurrido con lo decretado en la sentencia con respecto a la liquida-ción de los bienes gananciales, procedía que se efectuara la ejecución de dicha sentencia conforme lo dispone la Regla *1151 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III.
La citada Regla 51 no dispone expresamente que la eje-cución de una sentencia se tramitará en el mismo foro que la dictó, como parte del mismo pleito en el cual dicha sen-tencia fue emitida. Pero es evidente que ello es así. Los procedimientos de ejecución de sentencia, por su propia na-turaleza, son' procedimientos suplementarios. Resolution Trust Corp. v. Ruggiero, 994 F.2d 1221 (7mo Cir.1993). Constituyen una prolongación o un apéndice del proceso que dio lugar a una sentencia, que en ocasiones deben rea-lizarse para darle cumplimiento o eficacia a dicha sentencia. En un pleito son las actividades procesales ulte-riores que se llevan a cabo luego del pronunciamiento judicial medular, para acomodar la realidad exterior al man-dato del tribunal. L. Pieto-Castro y Ferrandiz, Derecho Procesal Civil, 2da ed., Madrid, Ed. Tecnos, 1974, pág. 157. Tratándose, pues, de un procedimiento suplementario, la ejecución tiene que llevarse a cabo en el mismo foro que dictó la sentencia que se interesa ejecutar, como parte del mismo pleito en el cual tal sentencia fue emitida. Por ello, con razón, afirma Cuevas Segarra, que “la sentencia se eje-cuta en el tribunal sentenciador”. J.A. Cuevas Segarra, Práctica procesal penal puertorriqueña: procedimiento civil, San Juan, Pubs. J.T.S., 1986, Vol. II., pág. 277.
Por estas sencillas, pero elementales razones, concurro con la mayoría del Tribunal en cuanto a que, en este caso, el foro apelativo erró al confirmar la resolución del foro de instancia en virtud de la cual éste determinó que no proce-día la ejecución de la sentencia dentro del pleito del divorcio.